United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1919
Issued: June 20, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 19, 2010 appellant filed a timely appeal from the June 15, 2010 merit decision of
the Office of Workers’ Compensation Programs (OWCP), which denied waiver of an
overpayment. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied waiver of the recovery of an $8,788.39
overpayment of workers’ compensation benefits from October 27, 2007 to January 19, 2008.
FACTUAL HISTORY
On August 3, 1985 appellant, a 34-year-old mail handler, sustained a low back injury in
the performance of duty while lifting and unloading 30-pound boxes. He was diagnosed with a
herniated lumbar disc and left sciatica with back spasm, though radiology on August 13, 1985
1

5 U.S.C. § 8101 et seq.

was negative except for a slightly diminished stature of T12 and L1, probably the result of an old
childhood osteochondritis. OWCP accepted appellant’s claim for low back strain.
An orthopedic surgeon noted on September 4, 1985 that x-rays were within normal limits
except for what appeared to be a preexisting unilateral spondylolysis at L5-S1. Nonetheless, he
found that appellant probably had a herniated disc, “the level of which I [a]m not sure.” A
computerized axial tomography scan obtained on October 1, 1985 revealed no evidence of disc
herniation from L3 and below. There was a minimal bulge at L5-S1. A dozen years later, on
January 29, 1998, a magnetic resonance imaging scan demonstrated a mildly bulging disc at
L3-4 and a small central protrusion at L4-5 with mild bilateral facet degenerative change and a
small right foraminal disc protrusion, which did not appear to contact the exiting nerve root. At
L5-S1 there was a small central disc protrusion.
On August 27, 2007 Dr. Bong S. Lee, an orthopedic surgeon, reported that appellant
sustained disc injuries at L4-5 and L5-S1 as a result of his August 3, 1985 employment injury.
Appellant complained of intermittent pain radiating to the left leg with pins and needle feelings
in both feet, left greater than right. Dr. Lee found that appellant had reached maximum medical
improvement from his injuries with a very stable condition, although appellant still had a
minimal sensory deficit of the left foot and weakness of the lower extremities. On the basis of
those findings, he determined that appellant had “about” a 15 percent impairment of the lower
extremities.
OWCP’s medical adviser noted that Dr. Lee did not properly apply the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) (5th
ed. 2001). Using the grading scheme and procedure set forth in Table 15-15, page 424, he
determined that appellant had a 1.5 percent left lower extremity impairment due to an L5 sensory
loss and a 1.5 percent impairment due to an S1 sensory loss, for a total impairment of 3 percent.
On June 25, 2008 OWCP issued a schedule award for a three percent impairment of
appellant’s left lower extremity. This entitled appellant to 8.64 weeks of compensation. The
period of the award ran from August 27 to October 26, 2007.
OWCP’s hearing representative found that neither Dr. Lee nor OWCP’s medical adviser
provided rationale to support that appellant’s impairment was causally related to the 1985 work
injury, which was accepted only for low back strain. There was no rationale to support that the
herniated disc noted at L4-5 in 1998 and 2003 had any relationship to the 1985 work injury.
OWCP’s medical adviser agreed that the accepted condition was lumbar strain and not a
herniated disc. Nonetheless, he did not recommend any change in his previous impairment
rating because “the extremity is taken the way it is presented.”
In a decision dated March 6, 2009, OWCP denied an increased award.
On April 29, 2010 OWCP issued a preliminary determination that appellant received an
overpayment of $8,788.39 because it continued to pay appellant schedule award benefits after
the period of the award expired. It explained how it calculated the amount of the overpayment.
OWCP found appellant without fault in creating the overpayment.

2

Appellant completed an overpayment recovery questionnaire on May 3, 2010. He listed
no monthly income. Appellant listed $4,257.00 in monthly household expenses plus $4,375.00
in monthly debt payments. He listed no other valuable property or real estate, no cash on hand,
no checking account balance, no savings account balance, no stocks or bonds and no personal
property or other funds.
On May 11, 2010 OWCP asked appellant to complete each item on the questionnaire and
itemize “other expenses” and utilities. It also asked for documentation of utilities and mortgage
payments.
Appellant responded on May 18, 2010. He listed $9,395.00 in monthly income.
Appellant listed his son as a dependent.2 He listed $4,757.00 in monthly household expenses
plus $2,175.00 in monthly debt payments or a total of $6,932.00 in monthly expenses. Appellant
listed $200.00 cash on hand, an $8,000.00 checking account balance, a $1,000.00 savings
account balance, $600,000.00 held in individual retirement accounts, for a total of $609,200.00
in assets.
In a decision dated June 15, 2010, OWCP finalized its preliminary determination. It
found that appellant received an $8,788.39 overpayment of compensation when OWCP
continued to pay schedule award benefits after the period of the award expired on
October 26, 2007. OWCP denied waiver on the grounds that appellant’s $2,463.00 in
discretionary monthly income and his assets established that he would not suffer severe financial
hardship in trying to repay the debt. Further, there was no evidence that he gave up a valuable
right or suffered a financial loss as a result of receiving the overpayment. OWCP asked
appellant to forward a check in the amount of $8,788.39.3
On appeal, appellant argues that Dr. Lee reported a 15 percent disability “and they paid
me.” He stated that years later OWCP found that he had only three percent impairment. Dr. Lee
argued that it was no fault of his if OWCP made a mistake.
LEGAL PRECEDENT
Section 8129(a) of FECA provide that when an overpayment of compensation has been
made because of an error of fact or law, adjustment shall be made under regulations prescribed
by the Secretary of Labor by decreasing later payments to which an individual is entitled.4
OWCP may consider waiving an overpayment only if the individual to whom it was made was
not at fault in accepting or creating the overpayment.5 If OWCP finds that the recipient of an
overpayment was not at fault, repayment will still be required unless: (1) adjustment or recovery

2

The record indicates that appellant was married.

3

Appellant was not in receipt of continuing compensation payments.

4

5 U.S.C. § 8129(a).

5

20 C.F.R. § 10.433(a).

3

of the overpayment would defeat the purpose of FECA; or (2) adjustment or recovery of the
overpayment would be against equity and good conscience.6
Recovery of an overpayment will defeat the purpose of OWCP if such recovery would
cause hardship to a currently or formerly entitled beneficiary because: (a) the beneficiary from
whom OWCP seeks recovery needs substantially all of his current income (including
compensation benefits) to meet current ordinary and necessary living expenses; and (b) the
beneficiary’s assets do not exceed the resource base of $8,000.00 for an individual with a spouse
or one dependent, plus $960.00 for each additional dependent.7
An individual is deemed to need substantially all of his current income to meet current
ordinary and necessary living expenses if monthly income does not exceed monthly expenses by
more than $50.00. In other words, the amount of monthly funds available for debt repayment is
the difference between current income and adjusted living expenses (i.e., ordinary and necessary
living expenses plus $50.00).8
Recovery of an overpayment is considered to be against equity and good conscience
when any individual, in reliance on such payments or on notice that such payments would be
made, gives up a valuable right or changes his position for the worse.9 Conversion of the
overpayment into a different form, such as food, consumer goods, real estate, etc., from which
the claimant derived some benefit, is not to be considered a loss.10
ANALYSIS
OWCP accepted that appellant sustained only a low back strain in the performance of
duty on August 3, 1985. Nonetheless, it issued a schedule award for a three percent impairment
of his left lower extremity. Section 8107 of FECA provides 288 weeks of compensation of the
total loss of a leg, as with amputation at the hip.11 Partial losses or impairments are compensated
proportionately.12 So the June 25, 2008 schedule award provided appellant 8.64 weeks of
compensation for the three percent impairment of his left lower extremity (0.03 times 288 equals
8.64).
The period of the award was thus limited. As the June 25, 2008 award stated, the period
of the award ran from August 27, 2007 (which was the date Dr. Lee advised that appellant had
6

Id. at § 10.434.

7

Id. at § 10.436; Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions,
Chapter 6.200.6.a(1)(b) (October 2004).
8

Federal (FECA) Procedure Manual, id.

9

20 C.F.R. § 10.437(b).

10

Federal (FECA) Procedure Manual, supra note 7, Chapter 6.200.6.b(3) (October 2004).

11

5 U.S.C. § 8107(c)(2).

12

Id. at § 8107(19).

4

reached maximum medical improvement, thus making his impairment permanent) to
October 26, 2007. But OWCP mistakenly continued to pay appellant to January 19, 2008, thus
creating an overpayment of compensation.
In its preliminary determination, OWCP explained how it calculated the amount of the
overpayment. Appellant received $15,041.59 in schedule award benefits from August 27, 2007
to January 19, 2008. He was entitled to $6,253.20 for the period August 27 to October 27, 2007:
a weekly pay rate of $534.77 times a compensation rate of 75 percent, the product of which was
increased to $723.75 after cost-of-living increases, times 8.64 weeks of compensation for the 3
percent impairment of his left lower extremity. The difference, $8,788.39, was the overpayment.
The Board will affirm OWCP’s June 15, 2010 decision on the issues of fact and amount
of the overpayment.
OWCP found that appellant was not at fault in creating the overpayment. Indeed, it
appears that the fault lay with OWCP. But that does not mean he is entitled to keep money that
does not belong to him. Indeed, the law requires OWCP to recover the overpayment if recovery
would not defeat the purpose of FECA and would not be against equity and good conscience, as
those clauses are defined.
Recovery is not established to be against equity and good conscience, as there is no
allegation and no evidence to support that appellant gave up a valuable right or changed his
position for the worse in reliance on the overpaid amount. So whether OWCP must recover the
overpayment depends on whether recovery would defeat the purpose of FECA.
Appellant’s amended overpayment recovery questionnaire shows that his monthly
income exceeds monthly expenses by $2,463.00. Such an amount, far more than the $50.00
specified by OWCP procedures, establishes that appellant does not need substantially all of his
current income to meet current ordinary and necessary living expenses. It establishes that he has
sufficient monthly funds available for debt repayment that recovery of the overpayment will not
cause hardship and therefore will not defeat the purpose of FECA.13
Accordingly, the Board finds that OWCP properly denied waiver of the recovery of the
overpayment. The Board will affirm OWCP’s June 15, 2010 decision on the issue of waiver.
Appellant must repay the debt.
The Board’s jurisdiction to review the collection of an overpayment is limited to cases of
adjustment, where OWCP decreases later payments of compensation to which the individual in
entitled.14 Because collection of the overpayment in this case cannot be made by adjusting later
payments, as appellant is not in receipt of continuing workers’ compensation payments, but must
be recovered by other means, the Board lacks jurisdiction to review the issue.

13

Further, the assets appellant listed on his amended overpayment recovery questionnaire exceed the minimum
resource base specified, another indication that recovery will not cause hardship.
14

5 U.S.C. § 8129; Levon H. Knight, 40 ECAB 658 (1989).

5

Appellant argues that Dr. Lee reported a 15 percent disability “and they paid me.” No,
they did not. OWCP paid a schedule award for only a three percent impairment of appellant’s
left lower extremity. This is clearly indicated on the June 25, 2008 award. Appellant may
disagree with the percentage awarded, but Dr. Lee did not properly apply the A.M.A., Guides.
OWCP’s medical adviser properly applied the A.M.A., Guides.
Indeed, as appellant argues, it was no fault of his that OWCP made a mistake. But it was
a mistake, not a gift. Appellant is not entitled to a windfall. He must repay the money that does
not belong to him. Equity and the law, demand it.
CONCLUSION
The Board finds that OWCP properly denied waiver of recovery of an $8,788.39
overpayment of workers’ compensation benefits from October 27, 2007 to January 19, 2008.
ORDER
IT IS HEREBY ORDERED THAT the June 15, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 20, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

